Brock, J.
dissenting: I respectfully dissent. While I share my brothers’ distaste for the ramifications of the Water Resources Board’s March 1980 resolutions as they bear on the appearance of justice, the resolutions themselves and my review of the transcript of proceedings conducted before the Board in January 1981 convince me that notwithstanding the resolutions, “[t]he totality of the picture presented . . . does not display a predisposition immune to contrary evidence or persuasion.” Belsinger v. District of Columbia, 295 F. Supp. 159, 162-63 (D.D.C. 1969), rev’d on other grounds, 436 F.2d 214 (D.C. Cir. 1970). Surely it cannot reasonably be argued that the Governor and Executive Council, in furtherance of a well-established executive branch policy of encouraging the development of hydro-electric power in the State, were compelled to refer this matter to the Department of Resources and Economic Development, which itself was openly predisposed to find that the project was not in the public interest, for a public hearing.
Given the fact that the record of proceedings conducted before the Board reveals not a scintella of taint or bias, I believe that the sanction of remand for additional hearing employed by the majority is extreme and, under the circumstances, is unnecessarily wasteful of the parties’, and the executive and judicial branches’, resources. In my judgment, a terse admonition to administrative agencies would suffice and, accordingly, I would reach the other issues now properly before the court.